Citation Nr: 1047327	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 
1976, and from January 1991 to May 1991, with intervening service 
in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's claim for service 
connection for bilateral hearing loss.  The Veteran appealed, and 
in May 2009, the Board denied the claim.   

The appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In February 2010, while his case was pending at 
the Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's May 2009 decision.  In March 2010, the Court 
issued an Order vacating the May 2009 Board decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss due to his 
service.  He states that he was exposed to excessive noise during 
service, when he worked with explosives as a combat engineer and 
when he qualified with weaponry, and during duties as a heavy 
equipment operator and truck driver.  The Veteran's DD 214 
indicates that the Veteran was a combat engineer and that his 
civilian occupation would be a "blaster."  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).

In July 2006, the Veteran was afforded a VA examination.  
Following an audiometric examination, which showed that the 
Veteran has bilateral hearing loss as defined at 38 C.F.R. § 
3.385, the examiner concluded that the Veteran's bilateral 
hearing loss was not as likely as not related to his military 
duty.  In May 2009, the Board denied the claim.  

A review of the Joint Motion essentially shows that it was agreed 
that the claim should be remanded to afford the Veteran another 
examination, because the July 2006 VA examiner had failed to 
discuss audiometric results from the Veteran's service treatment 
records, dated in April 1991, which showed that the Veteran had 
bilateral hearing loss as defined at 38 C.F.R. § 3.385.  

Given the foregoing, on Remand, the Veteran should be afforded 
another examination, to include obtaining an etiological opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
audiological examination in order to 
ascertain the nature and etiology of his 
bilateral hearing loss.  The claims folder 
and a copy of this REMAND should be 
reviewed by the examiner, and the examiner 
must annotate the examination report that 
the claims file was in fact made available 
for review in conjunction with the 
examination.  A complete history of 
acoustic trauma/noise exposure and 
perceived hearing loss symptoms in service 
and post-service should be obtained from 
the Veteran.  

a)  The examiner should state when the 
Veteran's hearing loss was first shown, and 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the Veterans bilateral 
hearing loss was caused by either period of 
active duty service (which took place from 
January 1974 to December 1976, and from 
January 1991 to May 1991).  

b)  In the alternative, if, and only if, 
his hearing loss is shown prior to either 
period of active duty service (i.e., before 
January 1974, or January 1991), the 
examiner should state whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that such pre-
existing hearing loss was aggravated by the 
Veteran's active duty service.  

If the examiner cannot express any part of 
the requested opinions, the examiner should 
explain the reasons therefor.  

2.  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

3.  "Aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
disability before the onset of the 
aggravation.  

4.  The RO should then readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence, and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


